Citation Nr: 1002239	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1963 to July 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In November 2008, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Residuals of a right hip injury to include degenerative joint 
disease are not shown by competent evidence to be the result 
of an in-service injury; degenerative joint disease was not 
manifest to a compensable degree within one year of 
separation from service; and the current degenerative joint 
disease of the right hip, first documented after service 
beyond the one-year presumptive period for degenerative joint 
disease as a chronic disease, is unrelated to an injury or 
disease of service origin.




CONCLUSION OF LAW

Residuals of right hip injury to include degenerative joint 
disease were not incurred in or aggravated by service and 
service connection for residuals of right hip injury to 
include degenerative joint disease may not be presumed based 
on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in September 2004, in March 2006, 
and in November 2007.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provision for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent of pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim of 
service connection was readjudicated as evidenced by the 
statement of the case, dated in January 2007, and 
supplemental statements of the case dated in September 2007, 
in June 2008, and in November 2008.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records and has afforded the Veteran VA 
examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for arthritis, including degenerative joint 
disease, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disability was the result of participation in combat with the 
enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do 
not apply. 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

 Facts 

In statements and testimony, the Veteran argues that he has 
residuals of a right hip injury to include arthritis due to 
an in-service injury.

The service treatment records show that in June 1964 the 
Veteran fell twenty-five feet in a boatswain's chair, landing 
on the metal deck of a carrier, suffering a contusion on the 
right hip and buttock and fractured the superior ramus of the 
right pubis.  The diagnosis was closed fracture of the right 
ischium and pubic rami. On separation examination, a right 
hip abnormality was not identified.  

After service, on VA examination in September 2004, the 
examiner noted that the Veteran for many years did not have 
any problem resulting from the in-service fall.  The Veteran 
stated that about two years previously he began having hip 
problems.  Physical examination showed full range of motion 
of the right hip with no palpable spasms, instability, or 
deformities.  The Veteran's gait was normal with no limp.  
X--rays showed minimal degenerative changes in the right hip 
and no evidence of fracture or dislocation of the pelvis.  
The impression was right ischial superior pubic rami 
fracture, resolved without residuals by X-ray, and mild 
osteoarthritis of the right hip, which was unrelated to the 
pubic injury.  The examiner stated that the degenerative 
changes by X-ray were consistent with the Veteran's age.  



VA records show that in March 2006, in July 2006, and in 
December 2008 the Veteran complained of hip pain.  In October 
2007, he had low back pain radiating to his right hip.  In 
December 2008, he also complained of right hip stiffness, 
pain with ambulation and motion was limited by 50 percent.  
The physician reported that the current right hip symptoms 
could not be directly attributed to in-service injury.  

On VA examination in October 2009, the VA examiner, who is 
the chief of orthopedic surgery at a VA Medical Center, noted 
that the Veteran fell in a boatswain's chair and landed on a 
steel deck of the ship.  According to the Veteran he 
fractured his right hip.  The VA examiner stated that the 
service treatment records actually show that the Veteran 
suffered a fracture of the superior ramus fracture.  The 
Veteran stated that for thirty-five years following service, 
his right lower extremity was not symptomatic, but over the 
last eight to ten years he had intermittently intense pain 
over the posterior aspect of the hip, which had became worse 
in the last two years. X-rays of the right hip showed mild 
degenerative changes.  

The VA examiner expressed the opinion that the superior ramus 
fracture sustained during military service was not the 
causative factor for the degenerative changes currently 
present in the right hip and that the degenerative changes 
were more likely due to the aging process than the previously 
sustained ramus fracture.  The VA examiner explained that the 
injury during service was a pelvic ring fracture and not a 
hip fracture, that the pelvic ring healed to the point where 
it was no longer visible by X-ray without involvement of the 
acetabulum, and that the medical literature fails to document 
a relationship of a superior ramus fracture to subsequent hip 
degeneration.  The VA examiner further stated that the 
unilateral degeneration was not itself indicative of prior 
trauma and that the epidemiologic literature shows that a 
greater incidence of unilateral, rather than bilateral 
degeneration.  Furthermore, the VA examiner stated that the 
examination was more consistent with low back pathology than 
advanced hip degeneration.  



Analysis

On the basis of the service treatment records, degenerative 
joint disease of the right hip, which is the current right 
hip disability, was not affirmatively shown in service, and 
service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 
C.F.R. § 3.303(a) is not established.

The service treatment records do show that in June 1964 the 
Veteran suffered a contusion on the right hip and buttock, 
when he fell and fractured his pelvis.

As a right hip contusion was noted, that is, observed during 
service, the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) apply.

As for chronicity, as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify degenerative joint disease of the right hip as 
evidenced by a single isolated finding of a contusion and a 
normal examination on separation, and as there was 
insufficient observation to establish chronicity during 
service based on single finding in over three years of 
service, then a showing of continuity of symptomatology after 
service is required to support the claim. 

After service, on VA examination in September 2004, the 
Veteran stated that about two years previously he began 
having hip problems.  X--rays showed degenerative changes in 
the right hip.  On VA examination in October 2009, the 
Veteran stated that for thirty-five years following service, 
his right lower extremity was not symptomatic.  



The absence of right hip symptoms for 35 years interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  For this reason, 
the preponderance of the evidence is against finding 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  

Also the documentation of degenerative changes, degenerative 
joint disease, in 2004 is well beyond the one-year 
presumptive period following separation from service in 1966 
as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 
38 C.F.R. § 3.309.  

On the question of whether service connection for 
degenerative joint disease of the right hip may be granted on 
the basis that the disability was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service, the Veteran is competent to describe 
symptoms of hip pain, Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of personal 
knowledge), but degenerative joint disease is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Degenerative joint disease is not a simple medical condition, 
such as a broken leg, because the condition affects an 
internal joint, which is a condition a lay person cannot 
perceived through the senses.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.).  For this reason, 
the Board determines that degenerative joint disease of the 
hip is not a simple medical condition that a lay person is 
competent to identify.

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements and 
testimony are excluded or not admissible, that is, the 
statements and testimony are not to be considered as evidence 
in support of the claim. 

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and the Veteran is 
competent in describing symptoms, which support a later 
diagnosis by a medical professional, there is no evidence 
from any health-care provider that attributes the current 
diagnosis to an injury, disease, or event during the 
Veteran's service.  For these reasons, while the Veteran's 
statements and testimony are to be considered, the evidence 
has no probative value, that is, the statements and testimony 
do not tend to prove a material issue of fact, pertaining to 
the onset of the disability.  

Also, where there is a question of medical causation, that 
is, an association between the current degenerative joint 
disease of the right hip and an injury, disease, or event in 
service, where a lay assertion of medical causation is not 
competent medical evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  

In his statements and testimony, the Veteran relates his 
current right hip condition to the injury in service, which 
constitutes a lay opinion on causation, a lay opinion is 
limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge.  See generally Fed.R.Evid. 701 (opinion testimony 
by a lay witness is limited to inferences which are 
rationally based on the Veteran's perception and does not 
require specialized knowledge).

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.); Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As no factual foundation has been established to show that 
the Veteran is qualified through knowledge, experience, 
training, or education to offer such an opinion. As an 
opinion on causation in this case requires specialized 
knowledge, education, training, or experience, and as no 
factual foundation has been established to show that the 
Veteran is qualified through specialized knowledge, 
education, training, or experience to offer such an opinion 
on causation, his statement and testimony are not competent 
evidence and the statements and testimony are not to be 
consider as favorable evidence in support of the claim.

The evidence against causation consists of the opinion with 
rationale of a VA physician, who is a chief of orthopedic 
surgery, who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.   



On VA examination in October 2009, the VA examiner expressed 
the opinion that the superior ramus fracture sustained during 
military service was not the causative factor for the 
degenerative changes currently present in the right hip and 
that the degenerative changes were more likely due to the 
aging process than the previously sustained ramus fracture.  
The VA examiner explained that the injury during service was 
a pelvic ring fracture and not a hip fracture, that the 
pelvic ring healed to the point where it was no longer 
visible by X-ray without involvement of the acetabulum, and 
that the medical literature fails to document a relationship 
of a superior ramus fracture to subsequent hip degeneration.  
The VA examiner further stated that the unilateral 
degeneration was not itself indicative of prior trauma and 
that the epidemiologic literature shows that a greater 
incidence of unilateral, rather than bilateral degeneration.    

This evidence opposes the claim and as there is no competent 
evidence relating the Veteran's current degenerative joint 
disease of the right hip to service or to an injury, disease, 
or event in service, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a right hip injury to 
include degenerative joint disease is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


